DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action on the merits is in respo9nse to the remarks and amendments received on 02 February 2021. Claims 1, 2, 4-9, 13-17 are pending. Claims 10-12 and 18-20 are cancelled. Claim 1 is amended. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the best available prior art does not teach or properly suggest a device for fabricating a three-dimensional part by selectively melting a powder bed, comprising . . . wherein the mixing device for mixing the powder particles contained in the mixer chamber comprises an inlet orifice and an outlet orifice for a gas stream inside the mixer chamber, said gas stream inlet and outlet orifices being configured to cause a gas to flow in the mixer chamber so as to mix the powder contained in said mixer chamber, and wherein the outlet orifice has a protection cover configured to prevent powder from escaping from the mixer chamber via said outlet orifice. The closest available prior art, previously applied U.S. Patent Application Publication 2006/0214335 to Brian David Cox teaches an apparatus which uses mechanical means to mix disparate powders, and an air system to move the powder through a manifold system. Accordingly, powders in the prior art must be fed into the prior art air outlet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743